IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-07,645-07


                      EX PARTE MICHAEL BRENT BROWN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. B140443BR IN THE 163RD DISTRICT COURT
                             FROM ORANGE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to life imprisonment. The First Court of Appeals affirmed his

conviction. Brown v. State, No. 01-15-00042-CR (Tex. App.—Houston [1st Dist.] Dec. 1, 2015) (not

designated for publication).

        Applicant contends, among other things, that trial counsel failed to file a motion to suppress

the stop of Applicant’s car and that the trial judge failed to credit him with 169 days of pre-sentence

jail time.
                                                                                                     2

       We remanded this application for a response from trial counsel and findings of fact and

conclusions of law on whether counsel was ineffective for failing to file a motion to suppress. On

remand, counsel responded in a sworn affidavit, and the trial court made findings of fact and

concluded that counsel made a reasonable strategic decision not to file a motion to suppress. The trial

court recommended that we deny relief.

       We agree based on the trial court’s findings and conclusions and our own independent review

of the record. Applicant’s ineffective assistance of counsel is claim is denied. His pre-sentence jail

time claim is dismissed. Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte

Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).



Filed: September 12, 2018
Do not publish